DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 
Claims 1-20 remain pending in this application. Claims 1, 8, and 15 have been amended. Claims 1, 8, and 15 are independent claims.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “projecting, by a holography module of the device, one or more holographic objects …” and “determining, by the holography module of the device, a desired operation to be performed …” in claims 1, 8, and 15.

As per Applicant’s specifications:
the holography module is being interpreted to cover an interface and a holographic image program, as described on pp. 8-9, paragraph [0034] with respect to fig. 1 and/or as including a holography storage unit, a holography output unit and, possibly, a holography reflecting unit as described on p. 15, paragraph [0056] with respect to fig. 4.  On pp. 6-7, paragraph [0027] also indicates that the holography module may utilize a laser pulse beam which generates a palpable light field at the one or more focal points.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “projecting, by a holography module of the device, one or more holographic objects …” in independent claims 1, 8, and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide a sufficient algorithm for performing the entire specialized function claimed reciting projecting one or more holographic objects. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Since claim limitation “projecting, by a holography module of the device, one or more holographic objects …” in independent claims 1, 8, and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see Claim interpretation and Rejections Under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above), this limitation also lacks adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. More specifically, the description provided for the holography module on pp. 8-9, paragraph [0034] with respect to fig. 1, p. 15, paragraph [0056] with respect 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korkin US PGPUB 2019/0221039 A1 (hereinafter as Korkin) in view of Miller et al., US PGPUB 2018/0039083 (hereinafter as Miller), Gelman et al., US PGPUB 2016/0147308 A1 (hereinafter as Gelman) and Bell et al., US PGPIB 2012/0151416 A1 (hereinafter as Bell).

Regarding independent claim 1, Korkin teaches a method for interacting with holographic objects representing a hierarchy [see e.g. [0010] indicating displaying holographic objects representing a hierarchy and [0026] indicating user interaction], the method comprising: 
grouping a plurality of digital content items hosted by a device into a plurality of groups based on an organizational scheme [see fig. 4 and the description in [0043]-[0046] indicating grouping nodes according to a certain hierarchy; note in [0008] that nodes relate to digital content items (aka features according to Korkin) and that the features can be stored in a database local to the mixed reality device as in [0038], lines 1-4 and 15-18]; 
projecting, by a holography module of the device, one or more holographic objects representing the plurality of digital content items in three-dimensional space, wherein the one or more holographic objects are projected in accordance with the organizational scheme [see e.g. [0026] and fig. 2; note projecting a level of the hierarchical data structure; see also fig. 5 and [0049], especially last 6 lines indicating displaying the hierarchy at the highest level of abstraction and showing a first level of nodes 132-1; see also figs. 9A-B showing the different levels and the description in [0070], lines 1-2; note the network layout manager 140 in [0049] transmitting the image of the first level 132-1 of the hierarchical data structure to the mixed reality display for superimposing it on a 3D image]; 
detecting, by the device, a selection by a user of one of the holographic objects representing one of the plurality of digital content items [see e.g. the user’s gesture input to click on node 217-11 as in [0070], lines 6-7]; 
determining, by the holography module of the device, a desired operation to be performed on the selected digital content item based on user's input [see e.g. [0065] and Table 3 under it; see also [0067] and Table 3 under it; note the manipulation manager 250 and note determining which operation to perform depending on user input; in particular note the input in [0070], lines 6-7 as indicated in the last limitation and the desired operation of traversing the hierarchy by creating a finer-grain view of the hierarchical data structure; see [0070], lines 7-end and the function determined on the second row of Table 3]; and 
see e.g. the operation of creating a finer-grain view of the hierarchical data structure for the selected node as in [0070]].

Korkin does not explicitly teach projecting the one or more holographic objects away from a display of the device. Neither does it teach that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects. Neither does it teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Miller teaches projecting one or more virtual objects away from a display of the device [see e.g. [0066], lines 1-7 indicating displaying 3D virtual objects away from a user with a head- or eye-mounted display device].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin and Miller before the effective filing date of the claimed invention to modify the Korkin’s holographic projection by specifying that it is away from a display of the device, as taught by Miller. The motivation for this obvious combination of teachings would be to enable perception of various positions and distances relative to the user in cases where the display is a head-or eye-mounted display, as suggested by Miller [see e.g. [0005], lines 1-3 and [0036]].

detecting an intersection between a finger direction of a user and one of the holographic objects. Neither does it teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Gelman teaches detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object [see [0211]-[0212] describing the selection of a point in space by intersecting a finger direction of a user with displayed 3D object surface, as shown in fig. 4B; note in [0202] and [0391] that a virtual object is selected in a similar manner to a point in the scene; see also [0026]; note holographic projection of the 2D scene as per [0017]].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, and Gelman before the effective filing date of the claimed invention to modify the Korkin’s selection detection of a holographic object by explicitly specifying intersecting a finger direction of a user with the object for selection, as taught by Gelman. The motivation for this obvious combination of teachings would be to allow utilization of simple finger pointing by a user for selecting objects of interest which would make the interaction more intuitive and user-friendly.

projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Bell teaches projecting, in response to detecting a selection by a user of an object, a sub-group of holographic objects of the selection in the three-dimensional space [see title; abstract, especially lines 6-11; and fig. 2, steps 204 and 206; note the technology of computer-generated holography in [0010]; see also [0027]; [0028]; and [0031] indicating selection and showing visual details of the 3D rendition associated with the selected item; see also figs. 3 and 4 and note the projection of objects that are subgroups of selected objects (note e.g. selecting the item 341 as per [0024] and [0031]], wherein a hierarchical relationship between an object selected by the user and the sub-group of holographic objects is visually indicated [see [0017], lines 1-3 and [0021], last 8 lines of [0021] both indicating maintaining relationships while rendering in 3D; see also [0024] denoting representation maintaining hierarchical relationships].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, Gelman, and Bell before the effective filing date of the claimed invention to modify the response of Korkin/Gelman’s selection by a user of one of the holographic objects representing one of the plurality of digital content items to further instantiate projections of sub-groups of holographic objects of the selected item as taught by Bell. The motivation for this obvious combination of teachings would be to enable more detailed visualizations of relationships within hierarchical groups by utilizing other 3D technologies and techniques, as 


Regarding independent claim 8, Korkin also teaches a system for interacting with holographic objects representing a hierarchy [see e.g. fig. 2; see [0010] indicating displaying holographic objects representing a hierarchy and [0026] indicating user interaction], the system comprising: 
a memory [see [0027], line 5] having computer-readable instructions [see e.g. [0031] and note the visualization application installed on the controller 30 which has computer-readable instructions]; and 
one or more processors [again see [0027], line 5] for executing the computer-readable instructions [again see e.g. [0031] and note the visualization application installed on the controller 30 which has computer-readable instructions], the computer-readable instructions comprising: 
grouping a plurality of digital content items hosted by a device into a plurality of groups based on an organizational scheme[see fig. 4 and the description in [0043]-[0046] indicating grouping nodes according to a certain hierarchy; note in [0008] that nodes relate to digital content items (aka features according to Korkin) and that the features can be stored in a database local to the mixed reality device as in [0038], lines 1-4 and 15-18]; 
projecting, by a holography module of the device, one or more holographic objects representing the plurality of digital content items in three- dimensional space, see e.g. [0026] and fig. 2; note projecting a level of the hierarchical data structure; see also fig. 5 and [0049], especially last 6 lines indicating displaying the hierarchy at the highest level of abstraction and showing a first level of nodes 132-1; see also figs. 9A-B showing the different levels and the description in [0070], lines 1-2; note the network layout manager 140 in [0049] transmitting the image of the first level 132-1 of the hierarchical data structure to the mixed reality display for superimposing it on a 3D image];  
detecting, by the device, a selection by a user of one of the holographic objects representing one of the plurality of digital content items [see e.g. the user’s gesture input to click on node 217-11 as in [0070], lines 6-7];
determining, by the holography module of the device, a desired operation to be performed on the selected digital content item based on user's input [see e.g. [0065] and Table 3 under it; see also [0067] and Table 3 under it; note the manipulation manager 250 and note determining which operation to perform depending on user input; in particular note the input in [0070], lines 6-7 as indicated in the last limitation and the desired operation of traversing the hierarchy by creating a finer-grain view of the hierarchical data structure; see [0070], lines 7-end and the function determined on the second row of Table 3]; and 
performing the desired operation on the selected holographic object within the three-dimensional space [see e.g. the operation of creating a finer-grain view of the hierarchical data structure for the selected node as in [0070]].
objects away from a display of the device. Neither does it teach that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects. Neither does it teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Miller teaches projecting one or more virtual objects away from a display of the device [see e.g. [0066], lines 1-7 indicating displaying 3D virtual objects away from a user with a head- or eye-mounted display device].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin and Miller before the effective filing date of the claimed invention to modify the Korkin’s holographic projection by specifying that it is away from a display of the device, as taught by Miller. The motivation for this obvious combination of teachings would be to enable perception of various positions and distances relative to the user in cases where the display is a head-or eye-mounted display, as suggested by Miller [see e.g. [0005], lines 1-3 and [0036]].

Korkin/Miller does not explicitly teach that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects. Neither does it teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Gelman teaches detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object [see [0211]-[0212] describing the selection of a point in space by intersecting a finger direction of a user with displayed 3D object surface, as shown in fig. 4B; note in [0202] and [0391] that a virtual object is selected in a similar manner to a point in the scene; see also [0026]; note holographic projection of the 2D scene as per [0017]].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, and Gelman before the effective filing date of the claimed invention to modify the Korkin’s selection detection of a holographic object by explicitly specifying intersecting a finger direction of a user with the object for selection, as taught by Gelman. The motivation for this obvious combination of teachings would be to allow utilization of simple finger pointing by a user for selecting objects of interest which would make the interaction more intuitive and user-friendly.

Korkin/Miller/Gelman does not explicitly teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Bell teaches projecting, in response to detecting a selection by a user of an object, a sub-group of holographic objects of the selection in the three-dimensional space [see title; abstract, especially lines 6-11; and fig. 2, steps 204 and 206; note the technology of computer-generated holography in [0010]; see also [0027]; [0028]; and [0031] indicating selection and showing visual details of the 3D rendition associated with the selected item; see also figs. 3 and 4 and note the projection of objects that are subgroups of selected objects (note e.g. selecting the item 341 as per [0024] and [0031]], wherein a hierarchical relationship between an object selected by the user and the sub-group of holographic objects is visually indicated [see [0017], lines 1-3 and [0021], last 8 lines of [0021] both indicating maintaining relationships while rendering in 3D; see also [0024] denoting representation maintaining hierarchical relationships].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, Gelman, and Bell before the effective filing date of the claimed invention to modify the response of Korkin/Gelman’s selection by a user of one of the holographic objects representing one of the plurality of digital content items to further instantiate projections of sub-groups of holographic objects of the selected item as taught by Bell. The motivation for this obvious combination of teachings would be to enable more detailed visualizations of relationships within hierarchical groups by utilizing other 3D technologies and techniques, as suggested by Bell [see e.g. [0010]-[0011]; see also [0021]; [0017]; and [0027]] which would ultimately simplify hierarchical navigation of digital content, which will further allow users to navigate and visualize a large number of items with ease.


Regarding independent claim 15, Korkin also teaches a computer-program product [see [0031], line 5 and claim 23] for interacting with holographic objects representing a hierarchy [see e.g. [0010] indicating displaying holographic objects representing a hierarchy and [0026] indicating user interaction], the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith [again see [0031] and claim 23], the program instructions executable by a processor [again see [0027], line 5] to cause the processor to perform a method comprising: 
grouping a plurality of digital content items hosted by a device into a plurality of groups based on an organizational scheme [see fig. 4 and the description in [0043]-[0046] indicating grouping nodes according to a certain hierarchy; note in [0008] that nodes relate to digital content items (aka features according to Korkin) and that the features can be stored in a database local to the mixed reality device as in [0038], lines 1-4 and 15-18]; 
projecting, by a holography module of the device, one or more holographic objects representing the plurality of digital content items in three-dimensional space, wherein the one or more holographic objects are projected in accordance with the organizational scheme [see e.g. [0026] and fig. 2; note projecting a level of the hierarchical data structure; see also fig. 5 and [0049], especially last 6 lines indicating displaying the hierarchy at the highest level of abstraction and showing a first level of nodes 132-1; see also figs. 9A-B showing the different levels and the description in [0070], lines 1-2; note the network layout manager 140 in [0049] transmitting the image of the first level 132-1 of the hierarchical data structure to the mixed reality display for superimposing it on a 3D image]; 
see e.g. the user’s gesture input to click on node 217-11 as in [0070], lines 6-7]; 
determining, by the holography module of the device, a desired operation to be performed on the selected digital content item based on user's input [see e.g. [0065] and Table 3 under it; see also [0067] and Table 3 under it; note the manipulation manager 250 and note determining which operation to perform depending on user input; in particular note the input in [0070], lines 6-7 as indicated in the last limitation and the desired operation of traversing the hierarchy by creating a finer-grain view of the hierarchical data structure; see [0070], lines 7-end and the function determined on the second row of Table 3]; and 
performing the desired operation on the selected holographic object within the three-dimensional space [see e.g. the operation of creating a finer-grain view of the hierarchical data structure for the selected node as in [0070]].

Korkin does not explicitly teach projecting the one or more holographic objects away from a display of the device. Neither does it teach that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects. Neither does it teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

see e.g. [0066], lines 1-7 indicating displaying 3D virtual objects away from a user with a head- or eye-mounted display device].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin and Miller before the effective filing date of the claimed invention to modify the Korkin’s holographic projection by specifying that it is away from a display of the device, as taught by Miller. The motivation for this obvious combination of teachings would be to enable perception of various positions and distances relative to the user in cases where the display is a head-or eye-mounted display, as suggested by Miller [see e.g. [0005], lines 1-3 and [0036]].

Korkin/Miller does not explicitly teach that detecting the selection of the one of the holographic objects is by detecting an intersection between a finger direction of a user and one of the holographic objects. Neither does it teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Gelman teaches detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object [see [0211]-[0212] describing the selection of a point in space by intersecting a finger direction of a user with displayed 3D object surface, as shown in fig. 4B; note in [0202] and [0391] that a virtual object is selected in a similar manner to a point in the scene; see also [0026]; note holographic projection of the 2D scene as per [0017]].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, and Gelman before the effective filing date of the claimed invention to modify the Korkin’s selection detection of a holographic object by explicitly specifying intersecting a finger direction of a user with the object for selection, as taught by Gelman. The motivation for this obvious combination of teachings would be to allow utilization of simple finger pointing by a user for selecting objects of interest which would make the interaction more intuitive and user-friendly.

Korkin/Miller/Gelman does not explicitly teach projecting, in response to detecting the selection by the user of one of the holographic objects, a sub-group of holographic objects of the selection of the one of the holographic objects in the three-dimensional space, wherein a hierarchical relationship between a holographic object selected by the user and the sub-group of holographic objects is visually indicated.

Bell teaches projecting, in response to detecting a selection by a user of an object, a sub-group of holographic objects of the selection in the three-dimensional space [see title; abstract, especially lines 6-11; and fig. 2, steps 204 and 206; note the technology of computer-generated holography in [0010]; see also [0027]; [0028]; and [0031] indicating selection and showing visual details of the 3D rendition associated with the selected item; see also figs. 3 and 4 and note the projection of objects that are subgroups of selected objects (note e.g. selecting the item 341 as per [0024] and [0031]], wherein a hierarchical relationship between an object selected by see [0017], lines 1-3 and [0021], last 8 lines of [0021] both indicating maintaining relationships while rendering in 3D; see also [0024] denoting representation maintaining hierarchical relationships].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, Gelman, and Bell before the effective filing date of the claimed invention to modify the response of Korkin/Gelman’s selection by a user of one of the holographic objects representing one of the plurality of digital content items to further instantiate projections of sub-groups of holographic objects of the selected item as taught by Bell. The motivation for this obvious combination of teachings would be to enable more detailed visualizations of relationships within hierarchical groups by utilizing other 3D technologies and techniques, as suggested by Bell [see e.g. [0010]-[0011]; see also [0021]; [0017]; and [0027]] which would ultimately simplify hierarchical navigation of digital content, which will further allow users to navigate and visualize a large number of items with ease.

Regarding claims 3, 10, and 17, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that projecting the one or more holographic objects further comprises outputting a tree structure of holographic objects representing hierarchical relationships between the plurality of digital content items [see e.g. fig. 4 and figs. 9A-B all showing a tree structure with different levels representing hierarchical relationships between the plurality of digital content items and see figs. 5 and 7 showing the holographic objects; see also [0070]].

Regarding claims 4, 11, and 18, the rejections of claims 3, 10, and 17 are respectively incorporated. Korkin further teaches that a number of levels of the outputted tree structure changes dynamically based on user's input [again see [0070] and note displaying a second level 132-2 of the hierarchical data based on user’s input; note also in fig. 7 the display of 17-1 and 17-2 thus showing two different levels of the tree (compare to the tree shown in fig. 4)].


Regarding claims 5, 12, and 19, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that projecting the one or more holographic objects further comprises projecting at least one holographic object configured to render a dynamic stream of data [see [0059] indicating displaying identified attributes regarding one or more nodes and the possibility of displaying them as dynamic information; see also the description in [0061] and the display in fig. 7; Examiner notes that the attributes are possibly displayed as holographic objects and can be dynamically updated; Examiner further notes that the broadest reasonable interpretation of the term dynamic stream of data in view of the specifications would include any dynamic display of data].

Regarding claims 7 and 14, the rejections of claims 3 and 10 are respectively incorporated. Korkin further teaches that performing the desired operation further comprises creating a new group of the one or more holographic objects within the tree structure based on user's input [again see [0070] and note displaying a second level 132-2 (comprising nodes 217-21 and 217-22) which is a new group of objects within the tree structure of the hierarchical data (see figs. 9A –B) and it is displayed based on user’s input].



Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Korkin in view of Miller, Gelman, and Bell (as applied to independent claims 1, 8, and 15 respectively), and further in view of Tsuda et al., US PGPUB 2011/0181617 A1 (hereinafter as Tsuda).

Regarding claims 2, 9, and 16, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that the plurality of the digital content items are grouped using various clustering algorithm [see e.g. [0042]]. Korkin/Miller/Gelman/Bell, however, does not explicitly teach that the digital content items are grouped based on metadata properties of each digital content item.
Tsuda teaches grouping digital content items based on metadata properties of each digital content item [see e.g. [0133] indicating classifying images into one or more plurality of groups based on a shooting date, color, type of subject, etc. which are different examples of metadata properties; see also [0003], lines 1-4].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, Gelman, Bell, and Tsuda before the effective filing date of the claimed invention to modify the grouping of digital content items of Korkin to explicitly specify using metadata properties of each digital content item, as per the teachings of Tsuda. The motivation for this obvious combination of teachings would be to allow users to navigate a large number of items with ease, as suggested by Tsuda [see e.g. [0003], lines 4-5] which would ultimately simplify hierarchical navigation of digital content.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korkin in view of Miller, Gelman, and Bell (as applied to independent claims 1, 8, and 15 respectively), and further in view of Wright et al., US PGPUB 2016/0378294 A1 (hereinafter as Wright).

Regarding claims 6, 13 and 20, the rejections of independent claims 1, 8, and 15 are respectively incorporated. Korkin further teaches that the one or more holographic objects are coded in accordance with a predefined scheme [see e.g. [0025], lines 4-12 indicating utilizing different shapes to distinguish certain nodes from other nodes based upon a distinguishing characteristic]. Korkin/Miller/Gelman/Bell, however, does not explicitly teach that the one or more holographic objects are color coded in accordance with a predefined scheme.
Wright teaches modifying the visual appearance of a holographic object by changing its color to distinguish it [see e.g. [0026], last 5 lines indicating modifying the visual appearance of a holographic cursor by changing a color].
It would have been obvious to one of ordinary skill in the art having the teachings of Korkin, Miller, Gelman, Bell, and Wright before the effective filing date of the claimed invention to substitute the visual modification of color change taught by Wright for the shape change taught by Korkin for node coding done by Korkin. 1) The Examiner finds that the prior art contains a method/instructions that differed from the claimed method/instructions by the substitution of some components with other components.  Here, the Examiner finds that Korkin teaches distinguishing one or more holographic objects by shape instead of by color. 2) The Examiner further finds that the substituted components and their functions were known in the art. Here, the Examiner finds that Wright teaches distinguishing a holographic object by color, as 


Response to Arguments
The issue of claim interpretation under 35 U.S.C. 112(f) raised on pp. 7-8 of the current Response to Office action has been discussed in the interview held on 6/11/2021 as well as in the response to arguments in the Office Action mailed on 3/31/2021. No amendments have been made in that respect. Examiner respectfully reiterates that the term “holography module” does not connote sufficiently definite structure for performing the clamed functions. Thus, claims continue to be interpreted under 35 U.S.C. 112(f). Applicant is respectfully referred to the Claim Interpretation Section above for further details.

Regarding Applicant's arguments on pp. 8-10 of the current Response in view of the rejections under 35 U.S.C 112(b) and 35 U.S.C 112(a), again Examiner reasserts (as discussed in the interview held on 6/11/2021) that no sufficient structure or algorithm has been included for performing the entire specialized function claimed reciting projecting one or more holographic 

Examiner respectfully reiterates, as per the response to arguments in the Office Action mailed on 3/31/2021 that mere citation to a figure and paragraphs of the specifications does not serve to specifically point out any recited structure, material, or acts for performing the claimed function. Neither do the remarks or the cited portions themselves indicate how the structure, material, or acts are linked to the function. Accordingly, the rejections under 35 U.S.C. 112(b) and under 35 U.S.C. 112(a) are both respectfully maintained.

Applicant is respectfully referred to the Claim rejections under 35 USC § 112 for further details.

Finally, regarding Applicant's prior art arguments on pp. 10-12 of the current Response with respect to the newly amended limitations of the independent claims, Examiner notes that the current rejection combines the teachings of Korkin with the teaching of newly cited art, Miller, describing projecting virtual 3D objects away from a user eye- or head-worn display utilized within a mixed reality environment similar to the one taught by Korkin. The rejection then provides a motivation a person of ordinary skill in the art would have for combining these teachings, namely the ability to perceive various positions and distances relative to the user, which would rather enrich the user’s experience in this mixed reality environment. The rejection then relies on the teachings of newly cited art, Gelman, for detecting a selection of a holographic object by detecting an intersection between a finger direction of a user and the object. Applicant is respectfully referred to the full rejections presented above for further detail.  



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mathey-Owens et al., US PGPUB 2018/0004283 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145